 
FORM OF SUBSCRIPTION AGREEMENT
 
To:
Clear Skies Group, Inc.

5020 Sunrise Highway, Suite 227
Massapequa Park, NY 11762
Attn: Ezra J. Green, Chief Executive Officer


This Subscription Agreement (this “Agreement”) is being delivered to the
purchaser identified on the signature page to this Agreement (the “Subscriber”
and, collectively with other purchasers entering into subscription agreements in
substantially the same form as this Agreement, “Subscribers”) in connection with
its investment in a to be identified public company (“Pubco”) that will acquire
all of the issued and outstanding capital stock of Clear Skies Group, Inc., a
New York corporation (“CSG”), change its name to Clear Skies Holdings, Inc. and
succeed to the business of CSG as its sole line of business (on a combined,
post-acquisition basis, Pubco and its subsidiary, CSG, are collectively referred
to as the “Company”). The Company is conducting a private placement (the
“Offering”), pursuant to a Confidential Private Placement Memorandum, dated
November 12, 2007, as the same may be supplemented and amended from time to
time, including without limitation by the draft Current Report on Form 8-K
(collectively, the “PPM”). The exclusive placement agent for the Offering is
Westminster Securities Corporation (the “Placement Agent”), and the Offering is
for up to $6,500,000 of units (“Units”), but in no event less than $3,250,000
(the “Minimum Offering”); provided, however, that the Company, with the
Placement Agent’s approval, may accept subscriptions for up to an aggregate of
$7,500,000 of Units. Each Unit shall consist of 50,000 shares of common stock of
Pubco (the “Shares” and, together with the Units, the “Securities”). The
purchase price per Unit shall be fixed at $25,000 (the “Purchase Price”). All
funds received in the Offering prior to each closing of the Offering (the
“Closing”) shall be held in escrow by Signature Bank (the “Escrow Agent”) and,
upon fulfillment of the other conditions precedent set forth herein, shall be
released from escrow and delivered to the Company at which time the Units
subscribed for as further described below shall be delivered, subject to Section
8 hereof, to the Subscriber. This Agreement, together with the Registration
Rights Agreement among the Company and the Investors (as defined therein) shall
be referred to collectively as the “Transaction Documents.”
 
1. SUBSCRIPTION AND PURCHASE PRICE
 
(a) Subscription. Subject to the conditions set forth in Section 2 hereof, the
Subscriber hereby subscribes for and agrees to purchase the number of Units
indicated on page 9 hereof on the terms and conditions described herein.
 
(b) Purchase of Units. The Subscriber understands and acknowledges that the
purchase price to be remitted to the Company in exchange for the Units shall be
set at $25,000 per Unit, for an aggregate purchase price as set forth on the
signature page hereof (the “Aggregate Purchase Price”). The Subscriber’s
delivery of this Agreement to the Company shall be accompanied by payment for
the Units subscribed for hereunder, payable (i) in United States Dollars, by
wire transfer of immediately available funds delivered contemporaneously with
the Subscriber’s delivery of this Agreement to the Placement Agent in accordance
with the instructions provided in the PPM or (ii) by exchange or conversion of
outstanding principal and interest of existing debt securities of the Company
held by Subscriber (“Debt Exchange”). The Subscriber understands and agrees
that, subject to Section 2 and applicable laws, by executing this Agreement, it
is entering into a binding agreement.
 

--------------------------------------------------------------------------------


 
2. ACCEPTANCE, OFFERING TERM AND CLOSING PROCEDURES
 
(a) Subject to Section 2(b), the subscription period will begin as of the date
of the PPM and will terminate at 11:59 PM Eastern Time, on the earliest of: (i)
December 15, 2007, or such later date to which the Company, in its sole
discretion, may agree to extend the Offering (provided such date shall be no
later than January 31, 2008); and (ii) such earlier date as of which the Company
terminates the Offering in its sole discretion (the “Termination Date”). The
minimum subscription amount from any subscriber in the Offering is $25,000,
although the Company may, in its discretion, accept subscriptions for less than
$25,000.
 
(b) The Subscriber will (i) if paying for Units in cash, contemporaneously with
execution of this Agreement, effect a wire transfer in the full amount of the
purchase price for the Units to the Company’s escrow account in accordance with
the wire instructions attached as Exhibit E to the PPM or deliver to the
Placement Agent a certified check, payable to the order of “Signature Bank, as
escrow agent for Clear Skies Group, Inc.,” in payment of the purchase price for
the Units or (ii) if paying for Units by Debt Exchange, execute such documents
as are reasonably requested by the Company to evidence such Debt Exchange and,
at or prior to the closing for Units purchased by such Debt Exchange, surrender
to the Company the debt security(ies) which evidence the principal or interest
amounts to be so exchanged.
 
(c) Pending the sale of the Units, all funds paid hereunder shall be deposited
by the Company in escrow with the Escrow Agent. If the Company shall not have
obtained subscriptions and reconfirmations (including this subscription) for the
Minimum Offering on or before the Termination Date (as such date may be extended
by the Company), then this subscription shall be void and all funds paid
hereunder by the Subscriber shall be promptly returned without interest to the
Subscriber, to the same account from which the funds were drawn. If
subscriptions are received and accepted and payment tendered for the Minimum
Offering on or prior to the Termination Date, then all subscription proceeds
which have been reconfirmed by subscribers (less fees and expenses) shall be
paid over to Pubco upon Pubco’s demand therefore made at any time after the
amount of good funds in escrow which have been reconfirmed equals or exceeds the
Minimum Offering. In such event, sales of the Units may continue thereafter
until the Termination Date, with subsequent releases of funds from time to time
at the discretion of the Company.
 
(d) The Subscriber hereby authorizes and directs the Company and the Placement
Agent to deliver any certificates or other written instruments representing the
Units to be issued to such Subscriber pursuant to this Agreement to the address
indicated on the signature page hereof.
 
(e) The Subscriber hereby authorizes and directs the Company, the Escrow Agent
and the Placement Agent to return any funds, without interest, for unaccepted
subscriptions to the same account from which the funds were drawn.
 
A - 2

--------------------------------------------------------------------------------


 
(f) If the Subscriber is not a United States person, such Subscriber shall
immediately notify the Company and the Subscriber hereby represents that the
Subscriber is satisfied as to the full observance of the laws of its
jurisdiction in connection with any invitation to subscribe for the Units or any
use of this Agreement, including (i) the legal requirements within its
jurisdiction for the purchase of the Units, (ii) any foreign exchange
restrictions applicable to such purchase, (iii) any governmental or other
consents that may need to be obtained, and (iv) the income tax and other tax
consequences, if any, that may be relevant to the purchase, holding, redemption,
sale or transfer of the Units. Such Subscriber further represents and warrants
that Subscriber’s subscription and payment for, and continued beneficial
ownership of, the Units will not violate any applicable securities or other laws
of the Subscriber’s jurisdiction.
 
3. THE SUBSCRIBER’S REPRESENTATIONS, WARRANTIES AND COVENANTS
 
The Subscriber hereby acknowledges, agrees with and represents, warrants and
covenants to the Company, as follows:
 
(a) The Subscriber has full power and authority to enter into this Agreement,
the execution and delivery of which has been duly authorized, if applicable, and
this Agreement constitutes a valid and legally binding obligation of the
Subscriber. The Subscriber is either an individual or an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by this Agreement and
otherwise to carry out its obligations hereunder.
 
(b) The Subscriber acknowledges its understanding that the Offering and sale of
the Securities is intended to be exempt from registration under the Securities
Act of 1933, as amended (the “Securities Act”), by virtue of Section 4(2) of the
Securities Act and the provisions of Regulation D promulgated thereunder
(“Regulation D”). In furtherance thereof, the Subscriber represents and warrants
to the Company and its affiliates as follows:
 
(i) The Subscriber realizes that the basis for the exemption from registration
may not be available if, notwithstanding the Subscriber’s representations
contained herein, the Subscriber is merely acquiring the Securities for a fixed
or determinable period in the future or otherwise than for proper investment
purposes. The Subscriber does not have any such intention (this representation
and warranty shall in no way limit Subscriber’s right to sell the Securities in
compliance with applicable federal and state securities laws).
 
(ii) The Subscriber realizes that the basis for exemption would not be available
if the Offering is part of a plan or scheme to evade registration provisions of
the Securities Act or any applicable state or federal securities laws.
 
(iii) The Subscriber is acquiring the Securities solely for the Subscriber’s own
beneficial account, for investment purposes, and not with a view towards, or
resale in connection with, any distribution of the Securities.
 
A - 3

--------------------------------------------------------------------------------


 
(iv) The Subscriber has the financial ability to bear the economic risk of the
Subscriber’s investment, has adequate means for providing for its current needs
and contingencies, and has no need for liquidity with respect to an investment
in the Company.
 
(v) The Subscriber and the Subscriber’s attorney, accountant, purchaser
representative and/or tax advisor, if any (collectively, the “Advisors”) has
such knowledge and experience in financial and business matters as to be capable
of evaluating the merits and risks of a prospective investment in the
Securities. If other than an individual, the Subscriber also represents it has
not been organized solely for the purpose of acquiring the Securities.
 
(vi) The Subscriber (together with its Advisors, if any) has received all
documents requested by the Subscriber, if any, has carefully reviewed them and
understands the information contained therein, prior to the execution of this
Agreement.
 
(c) The Subscriber acknowledges that the Company has engaged the Placement Agent
in connection with the sale of the Units. The Placement Agent shall receive a
cash fee in an amount up to 8% (which may be increased to 9% in certain cases)
of the aggregate proceeds from sales of Units and warrants to purchase a number
of shares equal to 4% of the aggregate number of Shares included in the Units
sold in the Offering. The Subscriber further acknowledges that the Placement
Agent, in its discretion, may re-allot all or any portion of the cash fee or
warrants payable to it, to its employees, or to other registered broker-dealers
participating as dealers in the Offering.
 
(d) The Subscriber is not relying on the Company or any of its employees,
agents, sub-agents or advisors with respect to the legal, tax, economic and
related considerations involved in this investment. The Subscriber has relied on
the advice of, or has consulted with, only its Advisors. Each Advisor, if any,
is capable of evaluating the merits and risks of an investment in the
Securities, and each Advisor, if any, has disclosed to the Subscriber in writing
(a copy of which is annexed to this Agreement) the specific details of any and
all past, present or future relationships, actual or contemplated, between the
Advisor and the Company or any affiliate or sub-agent thereof.
 
(e) The Subscriber has carefully considered the potential risks relating to the
Company and a purchase of the Securities, including but not limited to a
thorough review of the “Risk Factors” section of the PPM, and fully understands
that the Securities are a speculative investment that involve a high degree of
risk of loss of the Subscriber’s entire investment.
 
(f) The Subscriber represents, warrants and agrees that the Subscriber will not
sell or otherwise transfer any Securities without registration under the
Securities Act or an exemption therefrom, and fully understands and agrees that
the Subscriber must bear the economic risk of its purchase because, among other
reasons, the Securities have not been registered under the Securities Act or
under the securities laws of any state and, therefore, cannot be resold,
pledged, assigned or otherwise disposed of unless they are subsequently
registered under the Securities Act and under the applicable securities laws of
such states, or an exemption from such registration is available. In particular,
the Subscriber is aware that the Securities are “restricted securities,” as such
term is defined in Rule 144 promulgated under the Securities Act, as amended
from time to time (“Rule 144”), and they may not be sold pursuant to Rule 144
unless all of the conditions of Rule 144 are met. The Subscriber also
understands that, except as otherwise provided in a registration rights
agreement among the Company and the Subscriber, among others, the Company is
under no obligation to register the Securities on behalf of the Subscriber or to
assist the Subscriber in complying with any exemption from registration under
the Securities Act or applicable state securities laws. The Subscriber
understands that any sales or transfers of the Securities are further restricted
by state securities laws and the provisions of this Agreement.
 
A - 4

--------------------------------------------------------------------------------


 
(g) The Subscriber confirms that no oral or written representations or
warranties have been made to the Subscriber by the Company or any of its
officers, employees, agents, sub-agents, affiliates, advisors or subsidiaries,
other than any representations of the Company contained herein, and in
subscribing for the Units, the Subscriber is not relying upon any
representations other than those contained herein.
 
(h) The Subscriber’s overall commitment to investments that are not readily
marketable is not disproportionate to the Subscriber’s net worth, and an
investment in the Securities will not cause such overall commitment to become
excessive.
 
(i) The Subscriber understands and agrees that the certificates for the
Securities shall bear substantially the following legend until (i) such
Securities shall have been registered under the Securities Act and effectively
disposed of in accordance with a registration statement that has been declared
effective or (ii) in the opinion of counsel reasonably acceptable to the
Company, such Securities may be sold without registration under the Securities
Act, as well as any applicable “blue sky” or state securities laws:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES
LAWS, AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT
WITH RESPECT THERETO IS EFFECTIVE UNDER THE ACT AND ANY APPLICABLE STATE
SECURITIES LAWS, OR (2) AN EXEMPTION FROM SUCH REGISTRATION EXISTS AND THE
COMPANY RECEIVES AN OPINION OF COUNSEL TO THE HOLDER OF SUCH SECURITIES, WHICH
COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE COMPANY, THAT SUCH
SECURITIES MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR TRANSFERRED IN THE MANNER
CONTEMPLATED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR
APPLICABLE STATE SECURITIES LAWS.
 
(j) The Subscriber understands that neither the Securities and Exchange
Commission (the “SEC”) nor any state securities commission has approved the
Securities or passed upon or endorsed the merits of the Offering. There is no
government or other insurance covering any of the Securities.
 
A - 5

--------------------------------------------------------------------------------


 
(k) The Subscriber and its Advisors, if any, have had a reasonable opportunity
to ask questions of and receive answers from a person or persons acting on
behalf of the Company concerning the Offering and the business, financial
condition, results of operations and prospects of the Company, and all such
questions have been answered to the full satisfaction of the Subscriber and its
Advisors, if any.
 
(l) The Subscriber is unaware of, is in no way relying on, and did not become
aware of the Offering through or as a result of, any form of general
solicitation or general advertising including, without limitation, any article,
notice, advertisement or other communication published in any newspaper,
magazine or similar media or broadcast over television or radio, or electronic
mail over the Internet, in connection with the Offering and is not subscribing
for Units and did not become aware of the Offering through or as a result of any
seminar or meeting to which the Subscriber was invited by, or any solicitation
of a subscription by, a person not previously known to the Subscriber in
connection with investments in securities generally.
 
(m) The Subscriber has taken no action that would give rise to any claim by any
person for brokerage commissions, finders’ fees or the like relating to this
Agreement or the transactions contemplated hereby.
 
(n)  The Subscriber acknowledges that any estimates or forward-looking
statements or projections furnished by the Company to the Subscriber were
prepared by the management of the Company in good faith, but that the attainment
of any such projections, estimates or forward-looking statements cannot be
guaranteed by the Company or its management and should not be relied upon.
 
(o) No oral or written representations have been made, or oral or written
information furnished, to the Subscriber or its Advisors, if any, in connection
with the Offering that are in any way inconsistent with the information
contained herein or in the PPM.
 
(p) (For ERISA plans only) The fiduciary of the ERISA plan (the “Plan”)
represents that such fiduciary has been informed of and understands the
Company’s investment objectives, policies and strategies, and that the decision
to invest “plan assets” (as such term is defined in ERISA) in the Company is
consistent with the provisions of ERISA that require diversification of plan
assets and impose other fiduciary responsibilities. The Subscriber or Plan
fiduciary (i) is responsible for the decision to invest in the Company; (ii) is
independent of the Company and any of its affiliates; (iii) is qualified to make
such investment decision; and (iv) in making such decision, the Subscriber or
Plan fiduciary has not relied primarily on any advice or recommendation of the
Company or any of its affiliates.
 
(q) This Agreement is not enforceable by the Subscriber unless it has been
accepted by the Company, and the Subscriber acknowledges and agrees that the
Company reserves the right to reject any subscription, in whole or in part, for
any reason and to withdraw the Offering at any time.
 
A - 6

--------------------------------------------------------------------------------


 
(r) The Subscriber will indemnify and hold harmless the Company and, where
applicable, its directors, officers, employees, agents, advisors, affiliates and
shareholders, and each other person, if any, who controls any of the foregoing
from and against any and all loss, liability, claim, damage and expense
whatsoever (including, but not limited to, any and all fees, costs and expenses
whatsoever reasonably incurred in investigating, preparing or defending against
any claim, lawsuit, administrative proceeding or investigation whether commenced
or threatened) (a “Loss”) arising out of or based upon any representation or
warranty of the Subscriber contained herein or in any document furnished by the
Subscriber to the Company in connection herewith being untrue in any material
respect or any breach or failure by the Subscriber to comply with any covenant
or agreement made by the Subscriber herein or therein; provided, however, that
the Subscriber shall not be liable for any Loss that in the aggregate exceeds
such Subscriber’s Aggregate Purchase Price tendered hereunder.
 
(s) The Subscriber is an “Accredited Investor” as defined in Rule 501(a) under
the Securities Act.
 
(t) The Subscriber, either alone or together with its Advisors, has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the Offering, and has so
evaluated the merits and risks of such investment. The Subscriber has not
authorized any person or entity to act as its Purchaser Representative (as that
term is defined in Regulation D of the General Rules and Regulations under the
Securities Act) in connection with the Offering. The Subscriber is able to bear
the economic risk of an investment in the Securities and, at the present time,
is able to afford a complete loss of such investment.
 
(u) The Subscriber acknowledges receipt and careful review of the PPM, all
supplements to the PPM, and all other Transaction Documents furnished in
connection with this transaction by the Company (collectively, the “Offering
Documents”) and has been furnished by the Company during the course of this
transaction with all information regarding the Company, the Offering and the
Securities which the Subscriber has requested or desires to know; and the
Subscriber has been afforded the opportunity to ask questions of and receive
answers from duly authorized officers or other representatives of the Company
concerning the terms and conditions of the Offering, and any additional
information which the Subscriber has requested. If Subscriber is purchasing
Units via a Debt Exchange, Subscriber represents and warrants that Subscriber is
only relying on the Offering Documents for this Offering and not on any
documentation previously provided to Subscriber in connection with the issuance
of such debt securities to Subscriber.
 
(v) The Subscriber understands that the Company will review and rely on this
Agreement without making any independent investigation.
 
(w) The Subscriber hereby represents that the address of the Subscriber
furnished at the end of this Agreement is the undersigned’s principal residence,
if the Subscriber is an individual, or its principal business address if it is a
corporation or other entity.
 
(x) The Subscriber acknowledges that if the Subscriber is a Registered
Representative of a Financial Industry Regulatory Authority, Inc. (“FINRA”)
member firm, the Subscriber must give such firm the notice required by the
NASD’s Conduct Rules, receipt of which must be acknowledged by such firm on the
signature page hereof.
 
A - 7

--------------------------------------------------------------------------------


 
(y) The Subscriber understands that, pursuant to the terms of the Offering as
set forth in the PPM, the Company must receive subscriptions and reconfirmations
for at least the Minimum Offering in order to close on the sale of any Units and
that persons affiliated with the Company or its consultants, advisors, or
placement agents may subscribe for Common Stock, in which case the Company may
accept subscriptions from such affiliated parties in order to reach the Minimum
Offering; and that, accordingly, no investor should conclude that achieving the
Minimum Offering is the result of any independent assessment of the merits or
advantages of the Offering or the Company made by Subscribers in the Minimum
Offering.
 
(z) All information provided by the Subscriber in the Investor Questionnaire
attached as Exhibit B to the PPM is true and accurate in all respects, and the
Subscriber acknowledges that the Company will be relying on such information to
its possible detriment in deciding whether the Company can sell these securities
to the Subscriber without giving rise to the loss of the exemption from
registration under applicable securities laws.
 
(aa) Subscriber is not now nor shall it be at any time prior to or at the
Closing Date a person or entity (a “Person”) with whom a United States citizen,
entity organized under the laws of the United States or its territories or
entity having its principal place of business within the United States or any of
its territories (collectively, a “U.S. Person”), is prohibited from transacting
business of the type contemplated by this Agreement, whether such prohibition
arises under United States law, regulation, executive orders and lists published
by the Office of Foreign Assets Control, Department of the Treasury (“OFAC”)
(including those executive orders and lists published by OFAC with respect to
Persons that have been designated by executive order or by the sanction
regulations of OFAC as Persons with whom U.S. Persons may not transact business
or must limit their interactions to types approved by OFAC (“Specially
Designated Nationals and Blocked Persons”)) or otherwise. Neither Subscriber nor
any Person who owns an interest in Subscriber (collectively, a “Purchaser
Party”) is now nor shall be at any time prior to or at the Closing Date a Person
with whom a U.S. Person, including a United States Financial Institution as
defined in 31 U.S.C. Section 5312, as amended (“Financial Institution”), is
prohibited from transacting business of the type contemplated by this Agreement,
whether such prohibition arises under United States law, regulation, executive
orders and lists published by the OFAC (including those executive orders and
lists published by OFAC with respect to Specially Designated Nationals and
Blocked Persons) or otherwise.
 
(bb) Subscriber has taken, and shall continue to take until the Closing Date,
such measures as are required by law to assure that the funds used to pay to the
purchase price for the Units are derived: (i) from transactions that do not
violate United States law nor, to the extent such funds originate outside the
United States, do not violate the laws of the jurisdiction in which they
originated; and (ii) from permissible sources under United States law and to the
extent such funds originate outside the United States, under the laws of the
jurisdiction in which they originated.
 
A - 8

--------------------------------------------------------------------------------


 
(cc) To the best of Subscriber’s knowledge, neither Subscriber nor any Purchaser
Party, nor any Person providing funds to Subscriber: (i) is under investigation
by any governmental authority for, or has been charged with, or convicted of,
money laundering, drug trafficking, terrorist related activities, any crimes
which in the United States would be predicate crimes to money laundering, or any
violation of any Anti-Money Laundering Laws (as hereinafter defined in this
Section 3(cc)); (ii) has been assessed civil or criminal penalties under any
Anti-Money Laundering Laws; or (iii) has had any of its funds seized or
forfeited in any action under any Anti-Money Laundering Laws. For purposes of
this Section 3(cc), the term “Anti-Money Laundering Laws” shall mean laws,
regulations and sanctions, state and federal, criminal and civil, that: (i)
limit the use of and/or seek the forfeiture of proceeds from illegal
transactions; (ii) limit commercial transactions with designated countries or
individuals believed to be terrorists, narcotics dealers or otherwise engaged in
activities contrary to the interests of the United States; (iii) require
identification and documentation of the parties with whom a Financial
Institution conducts business; or (iv) are designed to disrupt the flow of funds
to terrorist organizations. Such laws, regulations and sanctions shall be deemed
to include the USA PATRIOT Act of 2001, Pub. L. No. 107-56 (the “Patriot Act”),
the Bank Secrecy Act, 31 U.S.C. Section 5311 et. seq. (the “Bank Secrecy Act”),
the Trading with the Enemy Act, 50 U.S.C. Appendix, the International Emergency
Economic Powers Act, 50 U.S.C. Section 1701 et. seq., and the sanction
regulations promulgated pursuant thereto by the OFAC, as well as laws relating
to prevention and detection of money laundering in 18 U.S.C. Sections 1956 and
1957.
 
(dd) Subscriber is in compliance with any and all applicable provisions of the
Patriot Act, including, without limitation, amendments to the Bank Secrecy Act.
If Subscriber is a Financial Institution, it has established and is in
compliance with all procedures required by the Patriot Act and the Bank Secrecy
Act.
 
(ee) Subscriber shall cooperate with the Company, and shall cause each Purchaser
Party to cooperate with the Company, in providing such additional information
and documentation on Subscriber’s and each Purchaser Party’s legal or beneficial
ownership, policies, procedures and sources of funds as the Company deems
necessary or prudent to enable the Company to comply with Anti-Money Laundering
Laws now in existence or hereafter enacted or amended.
 
(ff) If any of the foregoing representations, warranties or covenants in
Sections 3(aa) through 3(ee) hereof ceases to be true or if the Company no
longer reasonably believes that it has satisfactory evidence as to their truth,
notwithstanding any other agreement to the contrary, the Company may, in
accordance with applicable regulations, and after giving Subscriber reasonable
opportunity to provide such satisfactory evidence, freeze Subscriber’s
investment, including without limitation, withholding any dividends or
distributions otherwise payable to Subscriber, suspending Subscriber’s voting
rights and rescinding Subscriber’s investment in Units, and the Company may also
be required to report such action and to disclose Subscriber’s identity to OFAC
or another authority. In the event that the Company is required to take any of
the foregoing actions, Subscriber understands and agrees that it shall have no
claim against the Company and/or its affiliates, directors, stockholders,
officers, employees and agents for any form of damages as a result of any of the
aforementioned actions.
 
A - 9

--------------------------------------------------------------------------------


 
(gg) Subscriber understands and agrees that any dividend, distribution or
rescission proceeds or other payments made to it will be paid to the same
account from which Subscriber’s investment in the Company was originally
remitted, unless otherwise requested by a Subscriber and the Company, in its
sole discretion, agrees.
 
(hh) Subcriber acknowledges that the Lock-Ups (as defined below) are being
entered into for the benefit of the Company and that Subscriber has no rights
thereunder as a third-party beneficiary or otherwise. Subscriber further
acknowledges that the provisions of any Lock-Up may be waived by the Placement
Agent, in its sole discretion.
 
(ii) The foregoing representations, warranties and agreements shall survive the
Closing.
 
4. THE COMPANY’S REPRESENTATIONS, WARRANTIES AND COVENANTS
 
The Company hereby acknowledges, agrees with and represents, warrants and
covenants to the Subscriber, as follows:
 
(a) Organization and Qualification. The Company and each of its wholly or
partially owned subsidiaries (the “Subsidiaries”) is an entity duly incorporated
or otherwise organized, validly existing and in good standing under the laws of
the jurisdiction of its incorporation or organization (as applicable), with the
requisite power and authority to own and use its properties and assets and to
carry on its business as currently conducted. Neither the Company nor any
Subsidiary is in violation or default of any of the provisions of its respective
certificate or articles of incorporation, bylaws or other organizational or
charter documents. Each of the Company and the Subsidiaries is duly qualified to
conduct business and is in good standing as a foreign corporation or other
entity in each jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, would not
reasonably be expected to result in (i) a material adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material adverse effect on the results of operations, assets, business,
prospects or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (iii) a material adverse effect on the
Company’s ability to perform in any material respect on a timely basis its
obligations under any Transaction Document (any of (i), (ii) or (iii), a
“Material Adverse Effect”) and no case has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.
 
(b) Authorization; Enforcement. The Company has the corporate power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder. This Agreement has been duly authorized, executed and delivered by
the Company and is valid, binding and enforceable against the Company in
accordance with its terms.
 
(c) Issuance of Securities. The Securities to be issued to the Subscriber
pursuant to this Agreement when issued and delivered in accordance with the
terms of this Agreement, will be duly authorized and validly issued and will be
fully paid and non-assessable.
 
A - 10

--------------------------------------------------------------------------------


 
(d) No Conflicts. The execution and delivery and the performance of this
Agreement and the Transaction Documents by the Company does not and will not (i)
conflict with either the Company’s or any Subsidiary’s organizational materials,
as amended to date, (ii) conflict with or result in a breach of any terms or
provisions of, or constitute a default under, any material contract, agreement
or instrument to which the Company or any Subsidiary is a party or by which the
Company or any Subsidiary is bound, (iii) result in the creation of any lien
upon any of the properties or assets of the Company or any Subsidiary, or give
to others any rights of termination, amendment, acceleration or cancellation
(with or without notice, lapse of time or both) of, any agreement, credit
facility, debt or other instrument (evidencing a Company or Subsidiary debt or
otherwise) or other understanding to which the Company or any Subsidiary is a
party or by which any property or asset of the Company or any Subsidiary is
bound or affected, or (iv) conflict with or result in a violation of any law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any court or governmental authority to which the Company or a Subsidiary is
subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company or a Subsidiary is bound or affected;
except in the case of each of clauses (ii), (iii) or (iv), such as would not
reasonably be expected to result in a Material Adverse Effect.
 
(e) Capitalization. After giving effect to the transactions contemplated by this
Agreement and the PPM, the Company will have the outstanding capital stock as
set forth in the PPM (as amended and supplemented from time to time). Except as
set forth in the PPM: (i) no Person has any right of first refusal, preemptive
right, right of participation, or any similar right to participate in the
Offering; (ii) there are no outstanding options, warrants, scrip rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities, rights or obligations convertible into or exercisable or
exchangeable for, or giving any Person any right to subscribe for or acquire,
any shares of Common Stock, or contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is bound to issue additional
shares of Common Stock or Common Stock Equivalents; and (iii) the issuance and
sale of the Securities will not obligate the Company to issue shares of Common
Stock or other securities to any Person (other than the Subscribers and the
Placement Agent) and will not result in a right of any holder of Company
securities to adjust the exercise, conversion, exchange or reset price under any
of such securities. All of the outstanding shares of capital stock of the
Company are validly issued, fully paid and nonassessable, have been issued in
compliance with all federal and state securities laws, and none of such
outstanding shares was issued in violation of any preemptive rights or similar
rights to subscribe for or purchase securities. No further approval or
authorization of any stockholder, the Board of Directors or others is required
for the issuance and sale of the Securities. There are no stockholders
agreements, voting agreements or other similar agreements with respect to the
Company’s capital stock to which the Company is a party or, to the knowledge of
the Company, between or among any of the Company’s stockholders
 
(f) Disclosure. The representations and warranties of the Company in this
Agreement, including any disclosure schedules to this Agreement, and the
disclosures in the PPM, as the same may be amended and supplemented from time to
time, are true and correct in all material respects as of the date when made and
as of each Closing Date and do not contain any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading. The Company acknowledges and agrees that no Subscriber
makes or has made any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth herein,
in the Registration Rights Agreement, including the questionnaire attached as
Annex B thereto, and/or in the Investor Questionnaire included as Exhibit B to
the PPM.
 
A - 11

--------------------------------------------------------------------------------


 
(g)  Financial Statements. The financial statements included in the PPM comply
in all material respects with applicable accounting requirements and the rules
and regulations of the Commission with respect thereto as in effect as of the
date thereof. Such financial statements have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the entities covered
thereby as of and for the dates thereof and the results of operations and cash
flows for the periods then ended, subject, in the case of unaudited statements,
to normal, immaterial, year-end audit adjustments.
 
(h) Material Changes. Since the date of the latest financial statements included
in the PPM, except as disclosed in the PPM, (i) there has been no event,
occurrence or development that has had or that could reasonably be expected to
result in a Material Adverse Effect, (ii) the Company has not incurred any
material liabilities (contingent or otherwise) other than (A) trade payables and
accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or disclosed in filings made with the
Commission, (iii) the Company has not altered its method of accounting, (iv) the
Company has not declared or made any dividend or distribution of cash or other
property to its stockholders or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock and (v) the Company has not
issued any equity securities to any officer, director or Affiliate, except
pursuant to existing Company stock option plans.
 
(i) Litigation. There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Company, any Subsidiary or any of their
respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Securities or (ii) would, if there were an unfavorable decision, reasonably
be expected to result in a Material Adverse Effect. Neither the Company nor any
Subsidiary, nor any director or officer thereof, is or has been the subject of
any Action involving a claim of violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty. To the knowledge of the
Company, there is not pending or contemplated, any investigation by the
Commission involving the Company or any current director or officer of the
Company.
 
(j)  Compliance. Except in each case as would not reasonably be expected to
result in a Material Adverse Effect, neither the Company nor any Subsidiary (i)
is in default under or in violation of (and no event has occurred that has not
been waived that, with notice or lapse of time or both, would result in a
default by the Company or any Subsidiary under), nor has the Company or any
Subsidiary received notice of a claim that it is in default under or that it is
in violation of, any indenture, loan or credit agreement to which it is a party
or by which it or any of its properties is bound (whether or not such default or
violation has been waived), (ii) is in violation of any order of any court,
arbitrator or governmental body, or (iii) is or has been in violation of any
statute, rule or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws applicable to its business
and all such laws that affect the environment.
 
A - 12

--------------------------------------------------------------------------------


 
(k)  Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities as described in the PPM, except
where the failure to possess such permits would not reasonably be expected to
result in a Material Adverse Effect (“Material Permits”), and neither the
Company nor any Subsidiary has received any notice of proceedings relating to
the revocation or modification of any Material Permit.
 
(l)  Title to Assets. The Company and the Subsidiaries have good and marketable
title in all personal property owned by them that is material to the business of
the Company and the Subsidiaries, in each case free and clear of all Liens,
except for Liens as do not materially affect the value of such property and do
not materially interfere with the use made and proposed to be made of such
property by the Company and the Subsidiaries and Liens for the payment of
federal, state or other taxes, the payment of which is neither delinquent nor
subject to penalties. Except as would not reasonably be expected to result in a
Material Adverse Effect, any real property and facilities held under lease by
the Company and the Subsidiaries are held by them under valid, subsisting and
enforceable leases with which the Company and the Subsidiaries are in
substantial compliance.
 
(m)  Patents and Trademarks. The Company and the Subsidiaries have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other intellectual property rights and similar rights necessary or
material for use in connection with their respective businesses as described in
the PPM and which the failure to so have would reasonably be expected to have a
Material Adverse Effect (collectively, the “Intellectual Property Rights”).
Neither the Company nor any Subsidiary has received a notice (written or
otherwise) that any of the Intellectual Property Rights used by the Company or
any Subsidiary violates or infringes upon the rights of any Person. To the
knowledge of the Company, all such Intellectual Property Rights are enforceable
and there is no existing infringement by another Person of any of the
Intellectual Property Rights. The Company and its Subsidiaries have taken
reasonable security measures to protect the secrecy, confidentiality and value
of all of their intellectual properties, except where failure to do so would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
(n)  Insurance. The Company and the Subsidiaries carry at least such insurance
as is disclosed in the PPM. Neither the Company nor any Subsidiary has any
knowledge that it will not be able to renew its existing insurance coverage as
and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue its business without a material
increase in cost.
 
A - 13

--------------------------------------------------------------------------------


 
(o)  Transactions with Affiliates and Employees. Except as set forth in the PPM,
none of the officers or directors of the Company and, to the knowledge of the
Company, none of the employees of the Company is presently a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, in each
case in excess of $120,000 other than for (i) payment of salary or consulting
fees for services rendered, (ii) reimbursement for expenses incurred on behalf
of the Company and (iii) other employee benefits, including stock option
agreements under any stock option plan of the Company.
 
(p)  Certain Fees. All brokerage fees or commissions that are or will be payable
by the Company to any broker, financial advisor or consultant, finder, placement
agent, investment banker, bank or other Person with respect to the transactions
contemplated by the Transaction Documents are as set forth in the PPM. The
Subscriber shall have no obligation with respect to any fees or with respect to
any claims made by or on behalf of other Persons for fees of a type contemplated
in this Section that may be due in connection with the transactions contemplated
by the Transaction Documents.
 
(q)  Private Placement. Assuming the accuracy of each Subscriber’s
representations and warranties set forth in their respective Subscription
Agreements, no registration under the Securities Act is required for the offer
and sale of the Securities by the Company to the Subscribers as contemplated
hereby.
 
(r)  Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act of 1940,
as amended.
 
(s)  Application of Takeover Protections. The Company and the Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s certificate of incorporation (or similar charter documents)
or the laws of its state of incorporation that is or could become applicable to
the Subscribers as a result of the Subscribers and the Company fulfilling their
obligations or exercising their rights under the Transaction Documents,
including without limitation as a result of the Company’s issuance of the
Securities and the Subscribers’ ownership of the Securities.
 
(t)  Tax Status. Except for matters that would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, the
Company and each Subsidiary has filed all necessary federal, state and foreign
income and franchise tax returns and has paid or accrued all taxes shown as due
thereon, and the Company has no knowledge of a tax deficiency which has been
asserted or threatened against the Company or any Subsidiary.
 
(u)  No General Solicitation. Neither the Company nor any person acting on
behalf of the Company has offered or sold any of the Securities by any form of
general solicitation or general advertising. The Company has offered the
Securities for sale only to the Subscribers and certain other “accredited
investors” within the meaning of Rule 501 under the Securities Act.
 
A - 14

--------------------------------------------------------------------------------


 
(v)  Foreign Corrupt Practices. Neither the Company, nor to the knowledge of the
Company, any agent or other person acting on behalf of the Company, has (i)
directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.
 
(w)  Employees. Neither the Company nor any of its Subsidiaries has any
collective bargaining agreements with any of its employees. There is no labor
union organizing activity pending or, to the Company’s knowledge, threatened
with respect to the Company or its Subsidiaries. Except as described in the PPM,
neither the Company nor any of its Subsidiaries is a party to or bound by any
material currently effective employment contract, deferred compensation
arrangement, bonus plan, incentive plan, profit sharing plan, retirement
agreement or other employee compensation plan or agreement. To the Company’s
knowledge, no employee of the Company or any Subsidiary, nor any consultant with
whom the Company or any Subsidiary has contracted, is in violation of any term
of any employment contract, proprietary information agreement or any other
agreement relating to the right of any such individual to be employed by, or to
contract with, the Company (or any Subsidiary) because of the nature of the
business to be conducted by the Company (or any Subsidiary); and to the
Company’s knowledge the continued employment by the Company (and its
Subsidiaries) of their respective present employees, and the performance of the
Company’s (and Subsidiaries’) contracts with its independent contractors, will
not result in any such violation. The Company has not received any notice
alleging that any such violation has occurred. No employee of the Company or any
Subsidiary has been granted the right to continued employment by the Company (or
any Subsidiary) or to any material compensation following termination of
employment with the Company (or any Subsidiary). The Company is not aware that
any officer or key employee who is identified in the PPM intends to terminate
his or her employment with the Company (or any Subsidiary). The Company and its
Subsidiaries are in compliance with all U.S. federal, state, local and foreign
laws and regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.
 
(x)  Obligations of Management. Each of Ezra Green and Robert Parker is
currently devoting substantially all of his or her business time to the conduct
of business of the Company or its Subsidiaries. The Company is not aware that
either Ezra Green or Robert Parker is planning to work less than full time at
the Company (and its Subsidiaries) in the future. No officer or key employee who
is identified in the PPM is currently working or, to the Company’s knowledge,
plans to work for a competitive enterprise, whether or not such officer of key
employee is or will be compensated by such enterprise.
 
A - 15

--------------------------------------------------------------------------------


 
(y) Employee Benefits. The Company does not maintain, and is not required by any
applicable law to maintain, any “employee benefit plan” as such term is defined
in Section 3(3) of the Employee Retirement Income Security Act of 1974, as
amended, or any other employee benefit plan, program or arrangement of any kind.
 
(z) Environmental Compliance. The Company is and has been in compliance in all
material respects with all applicable Environmental Laws (as defined below).
There is no civil, criminal or administrative judgment, action, suit, demand,
claim, hearing, notice of violation, investigation, proceeding, notice or demand
letter pending or, to the knowledge of the Company, threatened against the
Company pursuant to Environmental Laws which would reasonably be expected to
have a Material Adverse Effect; and, to the knowledge of the Company, there are
no past or present events, conditions, circumstances, activities, practices,
incidents, agreements, actions or plans which may prevent compliance with, or
which have given rise to or will give rise to liability under, Environmental
Laws that would reasonably be expected to have a Material Adverse Effect. As
used herein, “Environmental Laws” means federal, state and local laws,
regulations and codes, in each case relating to pollution, protection of the
environment or public health and safety.


(aa) Purchase Acknowledgement. The Company acknowledges and agrees that the
Subscriber is acting solely in the capacity of an arm’s length purchaser with
respect to the Securities and the transactions contemplated hereby. The Company
further acknowledges that the Subscriber is not acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to this
Agreement and the transactions contemplated hereby and any advice given by the
Subscriber or any of its representatives or agents in connection with this
Agreement and the transactions contemplated hereby is merely incidental to the
Subscriber’s purchase of the Units. The Company further represents to the
Subscriber that the Company’s decision to enter into this Agreement has been
based solely on the independent evaluation of the transactions contemplated
hereby by the Company and its representatives.
 
(bb)  Indemnification. The Company will indemnify and hold harmless the
Subscriber and, where applicable, its directors, officers, employees, agents,
advisors and shareholders, from and against any and all loss, liability, claim,
damage and expense whatsoever (including, but not limited to, any and all fees,
costs and expenses whatsoever reasonably incurred in investigating, preparing or
defending against any claim, lawsuit, administrative proceeding or investigation
whether commenced or threatened) arising out of or based upon any representation
or warranty of the Company contained herein being untrue in any material respect
or any breach or failure by the Company to comply with any covenant or agreement
made by the Company to the Subscriber herein.
 
(cc)  Survival. The foregoing representations, warranties and agreements shall
survive the Closing.
 
A - 16

--------------------------------------------------------------------------------


 
5. ANTI-DILUTION PRICE PROTECTION
 
(a) During the period from the Initial Closing Date (as defined in the PPM)
until the earlier of (i) eighteen (18) months following the Initial Closing Date
and (ii) the date that the “resale” registration statement covering the shares
of Common Stock included within the Units sold in the Offering is declared
effective by the SEC (the “Adjustment Period”), in the event Pubco issues or
grants any shares of Common Stock or Common Stock Equivalents (as defined below)
at a per share price less than the Effective Price (such lower price, the “Base
Price” and any such issuance, a “Dilutive Issuance”), then the Company shall
cause Pubco to promptly issue additional shares of Common Stock (“Ratchet
Shares”) to the Subscriber in an amount sufficient that the subscription price
paid hereunder, when divided by the total number of shares of Common Stock
issued to such subscriber (shares included in the purchased Units plus any
Ratchet Shares issuable or previously issued under this provision), will result
in an effective price paid by the Subscriber per share of Common Stock equal to
such Base Price. For purposes hereof, if the holder of the Common Stock or
Common Stock Equivalents issued in any Dilutive Issuance shall at any time,
whether by operation of purchase price adjustments, reset provisions, floating
conversion, exercise or exchange prices, be entitled to receive shares of Common
Stock at an effective price per share that is lower than the Effective Price,
such issuance shall be deemed to have occurred for less than the Effective Price
per share on the date of the Dilutive Issuance. Such adjustment shall be made
whenever any Dilutive Issuance is made within the Adjustment Period.
Notwithstanding the foregoing, no adjustment will be made under this Section
5(a) in respect of an Exempt Issuance (as defined below). The Company shall
notify the Subscriber in writing, no later than 1 business day following a
Dilutive Issuance, indicating therein, in reasonable detail, the applicable
issuance price, exercise price, reset price, exchange price, conversion price
and/or other pricing terms regarding the securities issued in such Dilutive
Issuance (such notice, the “Dilutive Issuance Notice”). For purposes of
clarification, whether or not the Company provides a Dilutive Issuance Notice
pursuant to this Section 5(a), immediately upon the occurrence of any Dilutive
Issuance, the Subscriber is entitled to receive the Ratchet Shares pursuant to
this Section 5(a). Notwithstanding anything herein or in any Offering Document
to the contrary, the foregoing does not convey to the Subscriber any right to
participation in any future financings or offerings now or in the future
contemplated or undertaken by Pubco. The Company reserves the right to establish
procedures in order to effectuate the issuance of additional shares in the event
of any Dilutive Issuance requiring an the issuance of Ratchet Shares, in its
sole discretion, including prompt delivery of such Ratchet Shares to the
Subscriber in full (and in any event within 30 days) and complete satisfaction
of the Company’s obligation upon a Dilutive Issuance.
 
(b) “Common Stock Equivalents” means any securities of Pubco or any of its
subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.
 
(c) “Exempt Issuance” means the issuance of (a) shares of Common Stock or
options to employees, officers, directors, or consultants of Pubco or its
subsidiaries (including the Company following the Merger) pursuant to any stock
or option plan duly adopted for such purpose by a majority of the non-employee
members of the Board of Directors of Pubco or a majority of the members of a
committee of non-employee directors established, (b) securities upon the
exercise or exchange of or conversion of any securities issued in the Offering
(including, without limitation, the Placement Warrants and any Ratchet Shares)
and/or other securities exercisable or exchangeable for or convertible into
shares of Common Stock issued and outstanding on the date of this Agreement,
provided that such securities have not been amended since the date of this
Agreement to increase the number of such securities or to decrease the exercise,
exchange or conversion price of such securities (it being understood that an
adjustment pursuant to the terms of such securities shall not be deemed an
amendment thereto); and (c) securities issued pursuant to acquisitions or
strategic transactions approved by a majority of the disinterested directors of
Pubco where such directors have determined, in good faith, that such transaction
is not primarily for the purpose of raising capital.
 
A - 17

--------------------------------------------------------------------------------


 
(d) “Effective Price,” at any time, shall mean the quotient of (i) the aggregate
purchase price paid by the Subscriber for the Units purchased hereunder divided
by (ii) the sum of the number of shares of Common Stock included in such Units
plus any Ratchet Shares issued to such Subscriber pursuant to Section 5(a)
hereof prior to such time.
 
6. USE OF PROCEEDS
 
The Company anticipates using the gross proceeds from the Offering as described
in the PPM. The Company shall not use the proceeds for the redemption of any
Common Stock or Common Stock Equivalents.


7. ESCROW RELEASE
 
The Subscriber acknowledges that the Company and the Placement Agent may act on
the Subscriber’s behalf, solely for the sake of convenience, in connection with
confirmation to the Escrow Agent that the Closing has occurred and thereby
direct the Escrow Agent to disburse the Subscriber’s subscription funds held in
escrow to the Company (net of any fees and expenses) at such time. In doing so,
however, the Company and the Placement Agent make no representation or warranty
to the Subscriber with respect to any due diligence investigations concerning
the Company, all of which shall be and remain the Subscriber’s own
responsibility.
 
8. CONDITIONS TO ACCEPTANCE OF SUBSCRIPTION
 
The Company’s right to accept the subscription of the Subscriber is conditioned
upon satisfaction of the following conditions precedent on or before the date
the Company accepts such subscription:
 
(a) As of the Closing, no legal action, suit or proceeding shall be pending that
seeks to restrain or prohibit the transactions contemplated by this Agreement.
 
(b) The representations and warranties of the Company contained in this
Agreement shall have been true and correct in all material respects on the date
of this Agreement and shall be true and correct as of the Closing as if made on
the date of the Closing.
 
(c) The Company shall have received subscriptions and reconfirmations for at
least $3,250,000 of Units in connection with the Offering.
 
(d) The Company shall have provided the Subscriber with a substantially
completed draft of a Current Report on Form 8-K containing such information
about CSG as would be required to be disclosed in a Registration Statement on
Form 10-SB (the “Jumbo 8-K”), and following receipt of such Jumbo 8-K, the
Subscriber shall have reconfirmed, in writing, its subscription hereunder.
 
A - 18

--------------------------------------------------------------------------------


 
(e) Pubco shall have consummated its acquisition of CSG’s issued and outstanding
capital stock and Pubco shall have succeeded to CSG’s business as its sole line
of business.
 
(f) The former shareholders of CSG who hold shares of Common Stock of the
Company, other than the holders of Bridge Common (as defined in the PPM), shall
have executed a fifteen (15) month lock-up agreement, substantially in the Form
of Exhibit F to the PPM (collectively, the “Lock-Ups”).
 
9. NOTICES TO THE SUBSCRIBER
 
(a) THE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OR THE
SECURITIES LAWS OF ANY STATE AND ARE BEING OFFERED AND SOLD IN RELIANCE ON
EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH
LAWS. THE SHARES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SEC, ANY STATE
SECURITIES COMMISSION OR OTHER REGULATORY AUTHORITY, NOR HAVE ANY OF THE
FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF THIS OFFERING OR THE
ACCURACY OR ADEQUACY OF ANY INFORMATION FURNISHED IN CONNECTION WITH THIS
OFFERING. ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL.
 
(b) THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND
MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE SECURITIES ACT,
AND APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM. THE SUBSCRIBER SHOULD BE AWARE THAT IT MAY BE REQUIRED TO BEAR THE
FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.
 
10. MISCELLANEOUS PROVISIONS
 
(a) All parties hereto have been represented by or had the opportunity to be
represented by counsel, and no inference shall be drawn in favor of or against
any party by virtue of the fact that such party or party’s counsel was or was
not the principal draftsman of this Agreement.
 
(b) Each of the parties hereto shall be responsible to pay the costs and
expenses of its own legal counsel, accountants, advisors and other experts, if
any, in connection with the preparation and review of this Agreement and related
documentation.
 
(c) Neither this Agreement, nor any provisions hereof, shall be waived,
modified, discharged or terminated except by an instrument in writing signed by
the party against whom any waiver, modification, discharge or termination is
sought. Unless such waiver expressly provides otherwise, no waiver of any
default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right
 
A - 19

--------------------------------------------------------------------------------


 
(d) The representations, warranties and agreements of the Subscriber and the
Company made in this Agreement shall survive the execution and delivery of this
Agreement and the delivery of the Securities.
 
(e) Any party may send any notice, request, demand, claim or other communication
hereunder to the Subscriber at the address set forth on the signature page of
this Agreement or to the Company at the address set forth above using any means
(including personal delivery, expedited courier, messenger service, fax,
ordinary mail or electronic mail), but no such notice, request, demand, claim or
other communication will be deemed to have been duly given unless and until it
actually is received by the intended recipient. Any party may change the address
to which notices, requests, demands, claims and other communications hereunder
are to be delivered by giving the other parties written notice in the manner
herein set forth.
 
(f) Except as otherwise provided herein, this Agreement shall be binding upon,
and inure to the benefit of, the parties to this Agreement and their heirs,
executors, administrators, successors, legal representatives and permitted
assigns. If the Subscriber is more than one person or entity, the obligation of
the Subscriber shall be joint and several and the agreements, representations,
warranties and acknowledgments contained herein shall be deemed to be made by,
and be binding upon, each such person or entity and its heirs, executors,
administrators, successors, legal representatives and assigns. This Agreement
sets forth the entire agreement and understanding between the parties as to the
subject matter thereof and merges and supersedes all prior discussions,
agreements and understandings of any and every nature among them.
 
(g) This Agreement is not transferable or assignable by the Company without the
prior written consent of each Subscriber (other than by merger). Subscriber may
assign any or all of its rights under this Agreement to any Person to whom
Subscriber assigns or transfers any Securities, otherwise than through a sale
into the public market (whether pursuant to an effective registration statement
under the Securities Act, Rule 144 under the Securities Act or a successor or
substantially similar regulation thereto); provided that such transferee agrees
in writing to be bound, with respect to the transferred Securities, by the
provisions of the Transaction Documents that apply to the “Subscribers.”
 
(h) Notwithstanding the place where this Agreement may be executed by any of the
parties hereto, the parties expressly agree that all the terms and provisions
hereof shall be construed in accordance with and governed by the laws of the
State of New York. The parties hereby agree that any dispute which may arise
between them arising out of or in connection with this Agreement shall be
adjudicated only before a State or Federal court located in New York County,
State of New York and they hereby submit to the exclusive jurisdiction of such
courts with respect to any action or legal proceeding commenced by any party,
and irrevocably waive any objection they now or hereafter may have respecting
the venue of any such action or proceeding brought in such a court or respecting
the fact that such court is an inconvenient forum, relating to or arising out of
this Agreement or any acts or omissions relating to the sale of the securities
hereunder, and consent to the service of process in any such action or legal
proceeding by means of registered or certified mail, return receipt requested,
in care of the address set forth below or such other address as the undersigned
shall furnish in writing to the other. In any action, suit or proceeding in any
jurisdiction brought by any party against any other party, the parties each
knowingly and intentionally, to the greatest extent permitted by applicable law,
hereby absolutely, unconditionally, irrevocably and expressly waives forever
trial by jury
 
A - 20

--------------------------------------------------------------------------------


 
(i) This Agreement is intended for the benefit of the parties hereto and their
respective permitted successors and assigns (including, in the case of the
Company, Pubco, which is expressly intended to be a third party beneficiary of
this Agreement) and is not for the benefit of, nor may any provision hereof be
enforced by, any other person.
 
(j) This Agreement may be executed in counterparts. Upon the execution and
delivery of this Agreement by the Subscriber, this Agreement shall become a
binding obligation of the Subscriber with respect to the purchase of Units as
herein provided; subject, however, to the right hereby reserved by the Company
(i) to enter into the same agreements with other subscribers, (ii) to add and/or
delete other persons as subscribers and (iii) to reduce the amount of or reject
any subscription. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a scanned electronic data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or electronic signature page were an original thereof.
 
(k) If any term, provision, covenant or restriction of this Agreement is held by
a court of competent jurisdiction to be invalid, illegal, void or unenforceable,
the remainder of the terms, provisions, covenants and restrictions set forth
herein shall remain in full force and effect and shall in no way be affected,
impaired or invalidated, and the parties hereto shall use their commercially
reasonable efforts to find and employ an alternative means to achieve the same
or substantially the same result as that contemplated by such term, provision,
covenant or restriction. It is hereby stipulated and declared to be the
intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.
 
(l) If any certificate or instrument evidencing any Securities is mutilated,
lost, stolen or destroyed, the Company shall issue or cause to be issued in
exchange and substitution for and upon cancellation thereof (in the case of
mutilation), or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence of such loss, theft or destruction
and indemnity reasonably satisfactory to the Company (which may include a bond).
The applicant for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs (including customary indemnity)
associated with the issuance of such replacement Securities.
 
(m) In addition to being entitled to exercise all rights provided herein or
granted by law, including recovery of damages, each of the Subscribers and the
Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agrees to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.
 
A - 21

--------------------------------------------------------------------------------


 
(n) To the extent that the Company makes a payment or payments to any Subscriber
pursuant to any Transaction Document or a Subscriber enforces or exercises its
rights thereunder, and such payment or payments or the proceeds of such
enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company,
a trustee, receiver or any other person under any law (including, without
limitation, any bankruptcy law, state or federal law, common law or equitable
cause of action), then to the extent of any such restoration the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.
 
(o) The obligations of each Subscriber under any Transaction Document are
several and not joint with the obligations of any other Subscriber, and no
Subscriber shall be responsible in any way for the performance or
non-performance of the obligations of any other Subscriber under any Transaction
Document. Nothing contained herein or in any other Transaction Document, and no
action taken by any Subscriber pursuant thereto, shall be deemed to constitute
the Subscribers as a partnership, an association, a joint venture or any other
kind of entity, or create a presumption that the Subscribers are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents. Each Subscriber shall be
entitled to independently protect and enforce its rights, including without
limitation the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Subscriber to
be joined as an additional party in any proceeding for such purpose.
 
[Signature pages follow immediately]


A - 22

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Subscription Agreement as of
the date and year first written above.


__________________________
X $25,000 for each Unit
= $_____________________.
Number of Units subscribed for
 
Aggregate Purchase Price



Manner in which Title is to be held (Please Check One):
1.
___
Individual
7.
___
Trust/Estate/Pension or Profit Sharing Plan
Date Opened:______________
2.
___
Joint Tenants with Right of Survivorship
8.
___
As a Custodian for
________________________________
Under the Uniform Gift to Minors Act of the State of
________________________________
3.
___
Community Property
9.
___
Married with Separate Property
4.
___
Tenants in Common
10.
___
Keogh
5.
___
Corporation/Partnership/ Limited Liability Company
11.
___
Tenants by the Entirety
6.
___
IRA
12.
___
Foundation described in Section 501(c)(3) of the Internal Revenue Code of 1986,
as amended.

 
If there is more than one Subscriber, then each Subscriber must sign the
applicable signature page:
 
· INDIVIDUAL SUBSCRIBERS MUST COMPLETE PAGE A-24
 
· SUBSCRIBERS WHICH ARE ENTITIES MUST COMPLETE PAGE A-25
 
*If Subscriber is a Registered Representative with a FINRA member firm, have the
following acknowledgement signed by the appropriate party:
The undersigned FINRA member firm acknowledges receipt of the notice
required by Rule 3050 of the NASD
Conduct Rules
         
Name of FINRA Firm
     
By:
   
Name: 
Title:
 

 
A - 23

--------------------------------------------------------------------------------


 
EXECUTION BY NATURAL PERSONS
 

 
Exact Name in Which Title is to be Held
       
Name (Please Print)
 
Name of Additional Subscriber
           
Residence: Number and Street
 
Address of Additional Subscriber
           
City, State and Zip Code
 
City, State and Zip Code
           
Social Security Number
 
Social Security Number
           
Telephone Number
 
Telephone Number
           
Fax Number (if available)
 
Fax Number (if available)
           
E-Mail (if available)
 
E-Mail (if available)
           
(Signature)
 
(Signature of Additional Subscriber)
     
Instructions for Delivery of Securities:
 
Deposit to my Westminster brokerage account
Deposit to my brokerage account at __________________________ (other brokerage)
 
 
Deliver to the address above     
 
Broker:
Westminster Rep:_______________________ 




       
ACCEPTED this ___ day of _________ ____, with
respect to _______________ Units.
     
CLEAR SKIES HOLDINGS, INC.
 
   
   
    By:      

--------------------------------------------------------------------------------

 
Name:
 
Title:

 
A - 24

--------------------------------------------------------------------------------


 
EXECUTION BY SUBSCRIBER WHICH IS AN ENTITY
 
(Corporation, Partnership, Trust, Etc...)



Name of Entity (Please
Print):____________________________________________________________________________________________

Date of Incorporation or
Organization:_____________________________________________________________________________________
State of Principal Office:________________________________________________________________________________________________
Federal Taxpayer Identification Number:___________________________________________________________________________________
Office Address:_______________________________________________________________________________________________________
City, State and Zip
Code:_______________________________________________________________________________________________
Telephone
Number:____________________________________________________________________________________________________
Fax Number (if
available):_______________________________________________________________________________________________
E-Mail (if
available):___________________________________________________________________________________________________

 

           
[seal]
By:   _____________________________________________     
Name:
Attest: ___________________________________________
Title:
(If Entity is a Corporation)
 



Instructions for Delivery of Securities:
 
     Deposit to my Westminster brokerage account
     Deposit to my brokerage account at __________________________ (other
brokerage)
 
 
     Deliver to the address above
 
Broker:
        Westminster Rep:_______________________ 

 

     
ACCEPTED this ___ day of _________ ____, with
respect to _______________ Units.
     
CLEAR SKIES HOLDINGS, INC.
 
   
   
    By:   _____________________________________________     
Name:
 
Title:

 
A - 25

--------------------------------------------------------------------------------

